Citation Nr: 0734076	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-21 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an earlier effective date, than January 30, 
2003, for a 30 percent evaluation for left sided headaches.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the evaluation for left 
sided headaches to 30 percent, effective January 30, 2003.  
The veteran disagreed with the effective date of the award, 
and the current appeal ensued.  


FINDING OF FACT

1.  The veteran reported an increased frequency of headaches 
at a January 30, 2003 VA outpatient clinic examination.

2.  On July 27, 2004, the RO received the veteran's claim for 
an increased rating for his headache disorder.  


CONCLUSION OF LAW

An effective date prior to January 30, 2003 for the grant of 
a 30 percent rating for the left sided headaches is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(b)(2) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400(o)(2) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in attachments to 
January 2005 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated in a June 2005 
statement of the case.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Criteria

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

There is an exception in that the effective date may be the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a) (2006).  Servello v. Derwinski, 3 Vet. App. 196 
(1992).  

Analysis

In this case, the veteran's headache disorder was rated as 
noncompensable since April 1976.  By rating decision of April 
2002, a 10 percent rating was assigned from October 9, 2001.  
The veteran was notified, given his appellate rights, and did 
not proceed to appeal the effective date of this increased 
rating decision.  That rating decision is therefore final.

On September 13, 2002, the veteran was seen at a VA 
outpatient clinic.  He complained that ibuprofen no longer 
helped his headaches, and that he was looking for something 
else.  The outpatient report did not reference the frequency 
of any headaches that the appellant may have been 
experiencing.

On January 30, 2003, the veteran was seen at a VA outpatient 
clinic with complaints that he was now having daily 
headaches.  The veteran was diagnosed with migraines.  

On July 27, 2004, a letter was received by VA indicating, in 
pertinent part, that the veteran's headache disorder had 
increased in severity.  This is the earliest correspondence 
after the April 2002 final RO decision which can be 
considered a claim for an increased rating.  The veteran does 
not point to any correspondence of record prior to July 27, 
2004 which he considered a claim.  

VA examination of September 2004 noted the veteran's 
complaint that his headache disorder had increased in 
frequency and intensity.  

By rating decision of January 2005, a 30 percent rating for 
left sided headaches was assigned effective January 30, 2003.  

The veteran in February 2005 disagreed with the effective 
date claiming it should be from March 1996 when he was first 
treated at the Newington VA Hospital for migraine headaches.

In this case, the Board finds that the RO's assignment of 
January 30, 2003 as the effective date for the assignment of 
a 30 percent rating for left sided headaches to be correct.  
Hence, the benefit sought on appeal must be denied.  

In this regard, the April 2002 rating decision is final under 
the provisions of 38 U.S.C.A. § 7105 (West 2002) in the 
absence of a timely perfected appeal.  Hence, it follows that 
an effective date must postdate that decision.  

Looking at the next available document in time, the Board 
finds that the September 13, 2002, VA outpatient treatment 
record does not meet the definition of an informal claim 
under 38 C.F.R. §§ 3.155 and 3.157 because it fails to 
suggest that the veteran's headache disorder had increased 
frequency as is required to assign an increased rating under 
38 C.F.R. § 4.124a (2006).  Assuming arguendo that the 
September 13, 2002, VA outpatient treatment record does meet 
the requirement of being an informal claim, that record does 
not allow the Board to ascertain that an increase in 
disability had occurred to the level required for the 
assignment of a 30 percent rating.  Here, 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2006) provides that a 30 percent rating 
may be assigned with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  No where in the September 13, 2002 record is that 
frequency shown.  Rather, an increased frequency in the 
appellant's headaches was not clinically recorded prior to 
January 30, 2003.  Hence, an earlier effective date is in 
order.

The Board acknowledges the fact that at first blush it 
appears that the RO erred in assigning an effective date of 
January 30, 2003, and that the effective date should be later 
in time, i.e., July 27, 2004, the date of claim.  38 C.F.R. 
§ 3.400(o)(2).  In this case, however, the Board agrees with 
the RO that under 38 C.F.R. § 3.157, the appropriate 
effective date is January 30, 2003.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
 

ORDER


An effective date prior to January 30, 2003 for a 30 percent 
rating for the service-connected headache disorder is denied. 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


